Mr. Justice Harris
delivered the following opinion, concurring specially:
The affidavit must show either that a copy of the order has been served, or that the party has actual knowledge of the making of the order. In the instant case the affidavit does not allege that John R. Stillwell was served with a copy of the order, nor does it aver that he had actual knowledge of the making of the order, and consequently the affidavit is not sufficient: State ex rel. v. Downing, 40 Or. 309, 325 (58 Pac. 863, 66 Pac. 917); Trullinger v. Howe, 58 Or. 73, 79 (113 Pac. 4); 9 Cyc. 12.